DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 45 recites “wherein the layered covering is comprised of a second material that is different than the first material” which does not appear to have support in the originally filed specification. Applicant has not pointed to and examiner has not found support for this phrase in the specification.
Claim 52 recites “wherein the corrosion inhibitor is an anticorrosion pigment” which does not appear to have support in the originally filed specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	16-20, 45-50 and 53-58 are rejected under 35 U.S.C. 103 as being unpatentable over Grubb et al. (US 2002/0090823) in view of Umehara et al. (WO 2007/138396) and Park et al. (US 2016/0257845).
 Regarding claim 16, Grubb et al. teaches a component comprising a steel surface, i.e. electrically conductive, with a layered covering (coating for steel, See Title and Abstract), where the layered covering (See Abstract) has a layer thickness of approximately 254 to 381 µm (about 10 and about 15 mils, paragraph [0016]) which falls within the claimed range of greater than 150 µm, is a melted and cured product of coating with a powder composition (paragraph [0018]),8In re: PCT U.S. National Stage Application of Attorney Docket No. 150590P30USTHYSSENKRUPP FEDERN UND STABILISATOREN GMBH et al. is a single-layer covering (outer coat), and comprises a layer structure with pores (paragraph [0031]).
Grubb et al. fails to teach wherein the pores having a mean pore diameter of greater than 5 µm.
However, Umehara et al. teaches a coated spring (See Abstract, paragraph [0009]), i.e. component, comprising a surface with a layered covering, wherein the layered covering comprises a layer structure with pores having a mean pore diameter of 5-30 µm (paragraphs [0007] and [0037]) which falls within the claimed range of greater than 5 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a mean pore diameter, including that presently claimed, for the pores of Grubb et al. in order to provide the desired chipping resistance (Umehara et al., paragraph [0038]).
Grubb et al. in view of Umehara et al. fails to teach wherein the layer structure defines a direct boundary of each pore.
However, Park et al. teaches a coating spring comprising a layered covering made from a powder composition (See Abstract, paragraph [0001]-[0002]), wherein a layer structure comprising foaming agent to establish a porous structure (paragraph [0037]) which inherently results in the layer structure defining a direct boundary of each pore. Park et al. further discloses foaming agents including p-toulenesulfonyl hydrazide based foaming agents, modified 
Given that Park et al. discloses that it is known to use foaming agents including p-toulenesulfonyl hydrazide based foaming agents, modified azodicarbonamide, etc. or thermal expandable microspheres to create a film with porous structure, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the microspheres of Grubb et al. in view of Umehara et al. with foaming agents including p-toulenesulfonyl hydrazide based foaming agents, modified azodicarbonamide, etc. as a matter of substitution of equivalents known for the same purpose. 
Regarding the disclosure that the component is an electrically conductive component as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. electrically conductive component, recited in the present claims does not result in a structural 
Regarding the limitation the layered covering is “melted and cured product of coating with a powder composition”. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Grubb et al. in view of Umehara et al. and Park et al. meets the requirements of the claimed component, Grubb et al. in view of Umehara et al. and Park et al. clearly meets the requirements of present claims. Further, the prior art does meet claimed limitation as set forth above.
Regarding claim 17, Grubb et al. teaches wherein the layered covering does not require corrosion inhibitors and is a zinc-free outer coat (paragraph [0017]) and, therefore, comprises less than 3% by weight of one or more corrosion inhibitors based on the layered covering as claimed.  
Regarding claim 18, Grubb et al. teaches wherein the layer structure with pores of the layered covering is responsible for at least 25% reduction in density of the layered covering relative to a density of the layered covering without the layer structure (paragraph [0017]) which falls within the claimed range of an at-least-15% reduction.  
Regarding claim 19, Grubb et al. in view of Umehara et al. and Park et al. teaches wherein the pores have a mean pore diameter in a range of 5-30 µm (Umehara et al., paragraphs [0007] and [0037]) which overlaps the claimed range of between about 10 and about 250 µm.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 20, Grubb et al. teaches wherein the layered covering comprises a fiber component about 20 and about 80 phr (paragraph [0017]) which overlaps the claimed range of at least 10% by weight of a fiber based on the layered covering.
Regarding claim 45, in another embodiment, Grubb et al. teaches comprising an electrically conductive substrate comprised of a first material, i.e. steel spring, wherein the layered covering is comprised of a second material, i.e. hardened epoxy coating, that is different than the first material, wherein the single-layer covering is disposed directly on the electrically conductive substrate, wherein the layered covering is an outermost surface of the electrically conductive component (paragraphs [0014]-[0015]).
Regarding claim 46, the recitation in the claims that the electrically conductive substrate and the layered covering are “configured as a torsion rod spring or a torsion rod” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Grubb et al. in view of Umehara et al. and Park et al. disclose electrically conductive substrate and the layered covering as presently claimed, it is clear that the electrically conductive substrate and the layered covering of Grubb et al. in view of Umehara et al. and Park et al. would be capable of performing the intended use, i.e. configured as a torsion rod spring or a torsion rod, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 
Regarding claim 47, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Grubb et al. in view of Umehara et al. and Park et al. meets the requirements of the claimed layered covering, Grubb et al. in view of Umehara et al. and Park et al. clearly meets the requirements of present claims. Further, Grubb et al. teaches wherein the layered covering is based on an electrostatically-applied powder composition disposed on the electrically conductive substrate (paragraphs [0039] and [0044]).
Regarding claim 48, Grubb et al. teaches wherein the powder composition comprises a crosslinking binder (paragraph [0014]).
Regarding claim 49, Grubb et al. in view of Umehara et al. and Park et al. teaches wherein based on 100% by weight of the powder composition, the powder composition comprises 80-95% by weight epoxy resin, 5-20% by weight elastomer (Grubb et al., paragraphs [0010]-[0011]), and 0.2-2.0 phr expanding agent (Park et al., paragraph [0038]) which overlaps each of the claimed ranges of 73 to 93% by weight epoxy resin, 5 to 25% by weight elastomer, and 2 to 3% by weight expanding agent, respectively. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 50, given that Grubb et al. teaches a single layer formed from a composition of the layered covering (paragraph [0015]), the composition of the layered covering is considered to be is homogenous throughout a volume of the layered covering, wherein the layered covering is free of any layer transitions as presently claimed.
Regarding claim 53, Grubb et al. teaches wherein the pores in the layer structure reduce a density of the layer structure by at least about 25 wt% (Abstract, claim 44) which overlaps the 
Regarding claim 54, Grubb et al. teaches wherein the layered structure comprises a fiber component (claim 46). In a different embodiment, Grubb et al. discloses fiber component that includes glass fibers; aramid fibers; or carbon fibers (paragraph [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date to choose fiber component that includes glass fibers, aramid fibers, or carbon fibers in order to provide toughness (paragraph [0017]).
Regarding claim 55, Grubb et al. teaches wherein the layered covering comprises epoxy resin and has a thickness of approximately 304-508 µm (12-20 mils, paragraph [0014]) which overlaps the claimed range of between 300 and 900 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 56, Grubb et al. in view of Umehara et al. and Park et al. teaches wherein the mean pore diameter is 5-30 µm (Umehara et al., paragraph [0037]) which overlaps the claimed range of between 20 and 150 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 57, Grubb et al. teaches a single layer formed from a cross-linked powder composition (paragraphs [0014]-[0015]), the layers of the powder composition are considered to be cross-linked such that the layered covering is free of any layer transitions as presently claimed.
Regarding claim 58, Grubb et al. teaches wherein the layered covering comprises a binder comprised of at least one of epoxy resin or acrylate resin (paragraph [0036]).

Claims	51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0257845) in view of Umehara et al. (WO 2007/138396).
 Regarding claims 51-52, Park et al. teaches a powder coating composition for coating metal substrates (See Abstract, paragraph [0001]-[0002]), i.e. an electrically conductive component comprising a surface with a  layered covering, wherein the layered covering has a layer thickness of over 50 microns (paragraph [0071]) which overlaps the claimed range of greater than 150 µm, is a single-layer covering (paragraph [0013]), and wherein the layer structure comprising foaming agent to establish a porous structure (paragraph [0037]) which inherently results in the layer structure defining a direct boundary of each pore. 
Park et al. further teaches comprising an electrically conductive substrate comprised of a first material, such as steel, wherein the layered covering is comprised of epoxy resin, which is a second material that is different than the first material, wherein the single-layer covering is disposed directly on the electrically conductive substrate, wherein the layered covering is an outermost surface of the electrically conductive component (paragraphs [0011]-[0014]).
Park et al. further teaches wherein the layered covering comprises a corrosion inhibiting pigment, wherein the corrosion inhibiting pigment amounts to about 1 wt% to about 70 wt % 
Park et al. fails to teach wherein the pores have a mean pore diameter as claimed.
However, Umehara et al. teaches a coated spring (See Abstract, paragraph [0009]), i.e. component, comprising a surface with a layered covering, wherein the layered covering comprises a layer structure with pores having a mean pore diameter of 5-30 µm (paragraphs [0007] and [0037]) which falls within the claimed range of greater than 5 µm.
While the pores of Umehara et al. are formed by heat-expandable resin particles, Park et al. discloses pores formed by either foaming agents or thermal expandable microspheres (paragraph [0038]). Given that Park et al. discloses that it is known to use foaming agents or thermal expandable microspheres to create a film with porous structure, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the microspheres of Grubb et al. in view of Umehara et al. with foaming agents including p-toulenesulfonyl hydrazide based foaming agents, modified azodicarbonamide, etc. as a matter of substitution of equivalents known for the same purpose. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a mean pore diameter, including that presently claimed, for the pores of Park et al. in order to provide the desired chipping resistance (Umehara et al., paragraph [0038]).
Regarding the disclosure that the component is an electrically conductive component as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. electrically conductive component, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art component and further that the prior art structure which is a component identical to that set forth in the present claims is capable of performing the recited purpose or intended use. Further, the prior art does meet claimed limitation as set forth above.
Regarding the limitation the layered covering is “melted and cured product of coating with a powder composition”. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Park et al. in view of Umehara et al. and meets the requirements of the claimed component, Park et al. in view of Umehara et al. clearly meets the requirements of present claims. Further, the prior art does meet claimed limitation as set forth above. Further, Park et al. discloses wherein the layered covering is a melted and cured product of coating with a powder composition (paragraph [0071]).
Response to Arguments
Applicant's arguments filed 03/22/21 have been fully considered but they are not persuasive. 
Applicant amended claims to include new claims 45-58.
Applicant argues that Umehara does not disclose that the thermoplastic resin shell dissolves to release the gas and form pores.
It is agreed that Umehara does not disclose that the thermoplastic resin shell dissolves. However, Umehara is only used as a teaching reference in order to teach the mean pore diameter as claimed. It is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).
Applicant argues that Park does not specify whether the foaming/blowing agent additive present in the powder coating composition forms the boundary of each pore, as in Umehara, or whether the coating film itself defines a direct boundary of each pore.
It is agreed that Park does not explicitly disclose that the foaming/blowing agent additive forms a direct boundary of each pore. However, given that the foaming/blowing agent additive is 
Applicant argues that the Board of Patent Appeals and Interferences (BPAI) has confirmed that inherency "may not be established by probabilities or possibilities.
However, it is well-settled that inherency cannot be established by mere probabilities or possibilities. In re Robertson, 169 F.3d 743, 745 (Fed. Cir. 1999). But “[w]here ... the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.” In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (“[W]e conclude that the Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes. . .”). “Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively,[] the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” Best, 562 F.2d at 1255 (footnote omitted).
Applicant argues that the broad general statement in the Office Action does not amount to the rationale required by KSR and does nothing to explain why one having ordinary skill in the art would have thought to modify Grubb and/or Umehara according to Park and cites In re Kuijper.
However, it is not clear why Applicant cited 	In re Kuijper given that this decision is non-precedential and does not apply to the present claims. In the instant case, the cited references are directed to the same materials for the same purpose, i.e. to create pores in coating on metal 
With respect to claim 16, Applicant argues that the only relevant embodiment in Grubb that is reinforced with fibers and/or a foaming agent to render it porous is a "dual coat embodiment." The only way that the Office Action can arrive at the limitations of pending claim 16 is by taking isolated soundbites from three different references-none of which discloses a porous single-layer covering as required by claim 16.
However, modified Grubb still meets claim 16 given that, in light of the open language of “comprising”, nothing in the claim excludes extra layers aside from the single layer covering. Therefore, claim 16 does not exclude the “dual coat embodiment” of Grubb and remains rejected as set forth in the rejection of record. Given that all cited references are drawn to coated springs and motivation is from references themselves, the cited references are proper to combine. Further, it is noted that dependent claims such as claim 45, 50, and 57 which require the single coat embodiment are met by a further embodiment of Grubb as set forth in the rejection of record above.
Applicant argues that Umehara appears to identify a number of factors that affect chipping resistance, but the mean diameter of the heat-expandable resin particles-not to mention mean pore diameter-is not one of them.
However, the reason for using the amount of particle would clearly be affected by all the aspects that make up the particles, including the diameter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787